Title: From John Adams to P. S. Townsend, 3 April 1820
From: Adams, John
To: Townsend, P. S.



Sir
Montezillo April 3d. 1820

Be pleased to accept my best thanks for your Anniversary discourse before the Lyceum of natural History of New York, the 28th. of Febuary 1820—which I have read with much interest and pleasure—
While America possesses such Literary defenders as Verplanck—Walsh—Townsend, she need not dread the malevolence of British Reviewers Journalists or travellers for the more they abuse us, the more ridiculous they will make themselves, in the Eyes of all the World—the attention of Scientific People in the Universities—and among Professional Men in New England are now turned to Natural History Chemistry Mineralogy Astronomy more than they ever have been here-tofore—and New York & Philadelphia have very honorably distinguished themselves in these as well as medical pursuits—and in Mechanical inventions—America at large has reason to blush upon a Comparison with any part of Europe—May Literature and the sciences flourish—and may you be happy and successful as one of the most ingenious Cultivators of them—so wishes your obliged—and / most humble Servant
John Adams
